Exhibit 10.1 PATENT, TECHNICAL INFORMATION AND TRADE MARK LICENSE AGREEMENT This Patent, Technical Information and Trade Mark License Agreement (the “Agreement”) is effective this 24th day of April, 2014 (the “Effective Date”) by and between Nudge Media Inc. (“Licensor”), having its principal office at 6652 Elijah Road, Wellpinit, WA 99040, US, and Nudg Media Inc. (“Licensee”), having its registered agent address at 711 S. Carson Street, Ste. 4, Carson City, Nevada 89701. I. BACKGROUND OF AGREEMENT 1.0 Licensor is the owner of certain Patents, Technical Information and Trade Marks. 1.01 Licensee wishes to acquire the right to use such Patents, Technical Information and Trade Marks on the terms and conditions set forth herein. II.DEFINITIONS As used herein, the following terms will have the meanings ascribed to them below: 2.00 “Patent” or “Patents” means the following patents and patent applications, patents to be issued pursuant thereto, and all divisions, continuations, reissues, substitutes, and extensions thereof: U.S. – European Application No. Date Filed – N/A 2.01 “Technical Information” means any and all unpublished research and development information, the formulation of proprietary products, method, unpatented inventions, know-how, trade secrets, and technical data in the possession of Licensor at the Effective Date of this Agreement, or generated or developed at any time prior to the termination or expiration of this Agreement pursuant hereto, that are needed or helpful to produce Licensed Products and that Licensor has the right to provide to Licensee. A list of documents containing Technical Information to be transferred to Licensee is attached hereto as Exhibit “A” and incorporated herein by this reference. 2.02 “Licensed Territory” means Global Rights. 2.03 “Licensed Products” mean those products listed in Exhibit “B” (as may be amended by mutual agreement of Licensor and Licensee from time to time) which, in the absence of this Agreement, would infringe at least one claim of a Patent or products that are made using a process covered by a claim of a Patent, or products made, at least in part, using Technical Information and /or Trade Marks. 2.04 “Trade Marks” means “Nudg” and all of its likenesses. III. PATENT LICENSE 3.00 Licensor agrees to grant to Licensee, to the extent of the ¬Licensed Territory, an exclusive license under the Patents, Technical Information and Trade Marks to make, use, sell and offer for sale Licensed Products for the term of Five Hundred (500) years beginning from the Effective Date. IV. TECHNICAL INFORMATION LICENSE AND RELATED OBLIGATIONS 4.00 Licensor hereby grants to Licensee during the Term and to the extent of the Licensed Territory, an exclusive license to use the Technical Information to make Licensed Products to run concurrently with the rights granted to Licensee in Article III. All Technical Information created, developed or generated pursuant to this Agreement, whether during the Interim License Period, during the Term or otherwise will be and remain the sole and exclusive property of Licensor and Licensee will have no ownership interest therein whatsoever. 4.01 Licensor represents that the material lists, drawings, specifications, instructions, and other elements of Technical Information to be supplied by it under this Agreement have been used by it or tested in the manufacture of materials for use in the manufacture of Licensed Products, but does not otherwise warrant the accuracy of this information; nor does Licensor warrant that Licensed Products produced in accordance with such information will be free from claims of infringement of the patents or copyrights of any third party. Licensor shall not, except as provided in this Article IV, be under any liability arising out of the supplying of information under, in connection with, or as a result of this contract, whether on warranty, contract, negligence, or otherwise. V. FEES AND ROYALTIES 5.00 Licensee agrees to pay Licensor according to the following schedule: a.) No upfront royalty payment is required. b.) A five percent (5%) royalty on all “Net Sales” derived from the use of the Patents, Technical Information and Trade Marks within the “Territory.” Net Sales is defined as, the gross revenue received by Licensee, including but not limited to, its affiliates, related companies, subsidiaries, joint ventures and partners, less shipping costs, tax, standard discounts, returns, and standard allowances. Said royalty shall be paid quarterly on the fifteenth (15th) day of the month for the preceding three (3) month’s sales. c.) Licensee agrees to pay the following sums of money or equal value in common shares of Licensee, Ticker symbol (NDDG) in accordance with the following schedule: 1. $200,000 Thousand US Dollars within 6 months of the date of this agreement. 2. $200,000 Thousand US Dollars within 12 months of the date of this agreement. 3. $200,000 Thousand US Dollars within 24 months of the date of this agreement. 4. $200,000 Thousand US Dollars within 36 months of the date of this agreement. 5. $200,000 Thousand US Dollars within 48 months of the date of this agreement. 6. $200,000 Thousand US Dollars within 60 months of the date of this agreement. The total amount due during the entire 60 month period is 1.2 Million US Dollars ($1,200,000). 5.01 Licensor will have the right, at its own expense, to audit all of Licensee’s business records concerning or relating in any way to Licensor’s rights to receive the Royalty, or the calculation thereof, upon Fifteen (15) days prior written notice to be provided to Licensee. Licensor will have the right to receive photocopies of Licensee’s business records concerning any Royalty due under this Agreement, upon Fifteen (15) days prior written notice provided to Licensee. Any discrepancies revealed by any such audit will be resolved with all underpayments to be made in full to Licensor within Fifteen (15) days of the audit completion date. Failure to abide by the terms of this provision may result in the automatic termination of this Agreement.
